Exhibit 10(ss)

 

LOGO [g44593img001.jpg]

 

To:    Holders of Certain FleetBoston Stock Options From:    Lisa G. Bisaccia –
Director of Compensation and Benefits Date:    March 25, 2004 Re:    Amendment
to the Terms of Certain FleetBoston Nonqualified Stock Option Awards

 

This memorandum amends the terms of your FleetBoston nonqualified stock option
awards granted under the stock plans listed on Exhibit A hereto. The amendment
set forth in this memorandum does not apply to all outstanding FleetBoston stock
options, including any options intended to be incentive stock options for
purposes of Section 422 of the Internal Revenue Code, and, as such, you should
review this memorandum, Exhibit A and the terms of your outstanding FleetBoston
stock options carefully. This amendment will only become effective upon the
completion of the proposed merger between FleetBoston and Bank of America. If
for any reason you are not actively employed by FleetBoston or on an approved
leave of absence on the date the merger is completed, this amendment will be
inapplicable to you.

 

Amendment

 

Extension of the Stock Option Post-Termination Exercise Period Upon Certain
Terminations of Employment following the Completion of the Merger with Bank of
America. Notwithstanding anything to the contrary contained in any of the stock
plans listed on Exhibit A hereto or the award agreements thereunder, if within
three years following the closing date of the merger between FleetBoston and
Bank of America (the “Merger”), the option holder ceases to be an active
employee of FleetBoston or its affiliates and such termination:

 

  •   satisfies all requirements for eligibility to receive severance benefits
under the Separation Pay and Benefits Plan of FleetBoston Financial Corporation
and Participating Subsidiaries as in effect on the date of completion of the
Merger (the “Separation Pay Plan”) or would have satisfied applicable
requirements for eligibility to receive severance benefits under the Separation
Pay Plan except solely for the fact that such Separation Pay Plan did not remain
in effect until the end of such three-year period;

 

  •  

is by the employer other than for “Cause” or by the option holder for “Good
Reason” (or any derivation of such terms, in all cases as defined in any
employment, severance or change in control agreement between the option holder

 



--------------------------------------------------------------------------------

 

and FleetBoston or Bank of America Corporation, as in effect on (or to be
effective as of) the date of completion of the Merger, and without regard to
whether or not the term of any such agreement has previously expired);

 

  •   satisfies the eligibility requirements for early or normal retirement
within the meaning of a FleetBoston qualified retirement plan as in effect
immediately prior to the Merger;

 

  •   is due to the option holder’s death or disability (as determined pursuant
to the applicable provisions of FleetBoston’s disability plans at the time of
termination of employment); or

 

  •   is due to the sale of the business unit in which the option holder is
employed,

 

the option holder’s outstanding and vested nonqualified stock options granted
under the stock plans listed on Exhibit A hereto will remain exercisable for the
longer of (i) 12 months following the option holder’s date of termination (or,
to the extent applicable, the last day of such employee’s salary continuation
period under the Separation Pay Plan (or a successor plan) or under an
individual employment, severance or change of control agreement between such
employee and FleetBoston or Bank of America or their affiliates, in each case to
the extent expressly provided for therein) or (ii) the applicable
post-termination exercise period set forth in the plan or award agreement
governing such stock option; provided, however, that in no event shall any such
stock option be exercisable beyond its original expiration date.

 

Effective Date. This amendment will be effective only upon and subject to the
consummation of the transactions contemplated by the Agreement and Plan of
Merger between FleetBoston and Bank of America, dated as of October 27, 2003.

 

Successors. From and after the merger, to the extent appropriate in the context
of the sentence, references to “FleetBoston” shall be references to “Bank of
America.”

 

Explanation

 

The additional 12 months is intended to ensure that an employee who has a
qualifying termination (as outlined above) following the completion of the
merger has a minimum of 12 months in which to exercise his or her vested
nonqualified stock options; provided, that the options do not expire within that
12-month period. The post-termination exercise periods for terminations other
than those described above will be in accordance with the terms of the
applicable plan document and individual award agreement. If the original terms
of the option provide for a longer post-termination exercise period, you will
receive the benefit of that period. In all cases, you must exercise your options
prior to their original expiration date. You must be actively employed by
FleetBoston or on an approved leave of absence on the date the merger is
completed to receive the rights set forth in this amendment.

 

2



--------------------------------------------------------------------------------

If you have any questions about the applicability of the amendments set forth in
this memorandum to any of your outstanding FleetBoston stock options, you should
contact Jannene Wagner at 617-346-0016.

 

3



--------------------------------------------------------------------------------

 

Exhibit A

 

FleetBoston Financial Corporation Amended and Restated 1992 Stock Option and
Restricted Stock Plan

 

FleetBoston Financial Corporation 1993 Incentive Stock and Option Plan (formerly
Summit Bancorp 1993 Incentive Stock and Option Plan) – excluding option awards
made on or after October 15, 2002 1

 

FleetBoston Financial Corporation 1999 Non-Executive Option Plan (formerly
Summit Bancorp 1999 Non-Executive Option Plan) – excluding option awards made on
or after October 15, 2002 1

 

Fleet Financial Group, Inc./Quick & Reilly Group, Inc. Stock Option Plan

 

Shawmut National Corporation Secondary Stock Option Plan and Restricted Stock
Award Plan

 

Converted Prime Bancorp, Inc. Incentive Stock Option Plan of Summit Bancorp

 

Progress Financial Corporation Amended and Restated 1993 Stock Incentive Plan

 

FleetBoston Financial Corporation 1996 Long-Term Incentive Plan – excluding
option awards made before October 1, 1999 and option awards made on or after
October 15, 2002, but prior to October 27, 2003 1

 

1 Option awards made on and after October 15, 2002, but prior to October 27,
2003 under the FleetBoston Financial Corporation 1996 Long-Term Incentive Plan,
the FleetBoston Financial Corporation 1993 Incentive Stock and Option Plan
(formerly Summit Bancorp 1993 Incentive Stock and Option Plan) or the
FleetBoston Financial Corporation 1999 Non-Executive Option Plan (formerly
Summit Bancorp 1999 Non-Executive Option Plan) provide for an additional
twelve-month post-termination exercise period upon termination (other than due
to death or retirement at or after age 62, for which a longer period is provided
under the award agreement) following a change in control. These provisions are
fully described in the award agreements accompanying the awards made in the
applicable timeframe.

 

The additional twelve-month post-termination exercise period will apply as
described in the attached Amendment to the Terms of Certain FleetBoston
Nonqualified Stock Option Awards, and only to the extent the award agreement
does not provide for a longer period of time and, provided, however, that the
options do not expire before or within the twelve-month period.

 